Order, Supreme Court, New York County, entered on June 26, 1975, unanimously affirmed, with $40 costs and disbursements to respondent. It was a sound exercise of discretion in the circumstances shown for the court to direct a trial forthwith before a referee of the court on the question of whether personal jurisdiction had been acquired over defendant-appellant, a nonresident. The claim of jurisdiction is based upon an alleged business relationship between the parties, the existence of which is hotly disputed. Concur — Markewich, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.